DETAILED ACTION
This office action is in response to communication filed on 07/14/2021. Claims 1, 9, and 10 have been amended. Claim 8 has been canceled. Claims 1-7 and 9-11 are pending on this application.

Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Lee et al. Pub. No. 2017/0170562.
Fig. 1B of Lee discloses a wearable device (paragraph 0047), comprising: a body (119M), and an outer casing (131, 130) detachably mounted on the body (119M), wherein the body (119M) is provided therein with a first printed circuit board (PCB) and a body antenna (480 in Fig. 4A) in connected to each other (connection of 440 and 430 in Fig. 4A), and the first PCB (PCB) is provided thereon with a control circuit (101 in Fig. 1C), the outer casing (130, 131) is provided thereon with an outer casing antenna (130, 131), and, when the outer casing (130, 131) and the body (119M) of are assembled (assembled of Fig. 1B), the outer casing antenna (130, 131) is connected to the first PCB (PCB), and the control circuit (101 in Fig. 1C) controls switching (450, 460, 470 in Fig. 4A) between the outer casing antenna (see Fig. 4A for discloses controlling switching of outer casing {433, 431, 433}) and the body antenna (440 in Fig. 4A) to use the outer casing antenna (430 in Fig. 4A) or the body antenna (480 in Fig. 4A) as a working antenna (working of 430, 480 antenna in Fig. 4A).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: a distance between a feeding point of the outer casing antenna and a feeding point of the body antenna is less than or equal to a second predetermined distance threshold, a wiring direction of a long side of the outer casing antenna is opposite to a wiring direction of a long side of the body antenna. 
With respect to claim 9, in addition to other elements in the claim, prior art considered individual or combination does not teach:  a distance between a feeding point of the outer casing antenna and a feeding point of the body antenna is less than or equal to a second predetermined distance threshold, a wiring direction of a long side of the outer casing antenna is opposite to a wiring direction of a long side of the body antenna.
With respect to claim 10, in addition to other elements in the claim, prior art considered individual or combination does not teach:  a distance between a feeding point of the outer casing antenna and a feeding point of the body antenna is less than or equal to a second predetermined distance threshold, a wiring direction of a long side of the outer casing antenna is opposite to a wiring direction of a long side of the body antenna. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Contact Information

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

09/11/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845